Citation Nr: 1235750	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  95-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney 



WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service for more than 20 years, retiring in August 1975.  He died in October 1986.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 1991 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  

In April 1997, the appellant testified at a personal hearing at the RO.  In October 2003, the Board remanded this case, for further development.  In May 2006, the appellant testified at a VA Central Office hearing, at the RO, before the undersigned Veterans Law Judge.  

In March 2007, the Board issued a decision, which in pertinent part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating her disagreement with the Board's March 2007 denial of her claim.  In November 2010, the Court issued a Memorandum Decision, which vacated the Board's March 2007 decision as it pertains to the issue of entitlement to service connection for the cause of the Veteran's death.  The Court remanded the matter for VA to provide a medical opinion that addressed one of the appellant's theories of her husband's death.  Thereafter, in November 2010, the Court issued judgment in this matter. 

The case was then returned to the Board, and in January 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  Received in February 2012, was the requested medical opinion from a VA physician.  By letter dated in April 2012, the appellant was advised of, and provided a copy of, the VHA opinion.  Thereafter, she submitted, along with an appropriate waiver, additional evidence and argument in support of her claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 1986 and a death certificate lists cardiopulmonary arrest as the immediate cause of death, due to an acute myocardial infarction.  Thereafter, in 1991, the appellant submitted a claim for DIC (dependency and indemnity compensation).

2. At the time of the Veteran's death, service connection was not in effect for any disability.  Although VA has essentially conceded that his psychiatric disorders (to include anxiety and depression) and tinnitus were attributable to his active military service; the competent evidence of record fails to show that his psychiatric disorders and/or tinnitus were the immediate or underlying cause of his death and/or contributed substantially or materially to cause his death. 

3. The competent medical evidence, as supported by evidence such as the coroner's statement, establishes there were deficiencies in the Certificate of Death; however, the competent evidence of record is in approximate balance as to whether the Veteran's fatal cardiopulmonary arrest was due to acute myocardial infarction.

4. The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran abruptly stopped taking Xanax for anxiety prior to his death and whether this abrupt cessation of medication caused his death.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board finds VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding, given the favorable nature of the Board's decision herein.  

II. Laws and Regulations

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

II. Discussion

The record reflects that the appellant filed her initial claim for service connection for the cause of the Veteran's death in 1991.  Since then, the appellant has posited multiple alternative theories of entitlement as to the cause of the Veteran's death, and whether the Veteran's death may be related to service.  The appellant initially contended that the Veteran's death was caused by taking various medications for his psychiatric disorders.  Thereafter, the appellant contended (until recently) that the cause of the Veteran's death - listed on his death certificate as cardiopulmonary arrest due to acute myocardial infarction -- was wrong, and that his death was caused by abruptly stopping medication prescribed for his psychiatric problems which resulted in seizures that caused his death.  Thus, in rendering this decision, the Board notes that there are no clear or simple answers, as during the pendency of this case, multiple theories of entitlement have been posited by the appellant.    

At this point, however, in considering the two main (and alternative) theories of entitlement, which will be set out below, the Board finds that the evidence is basically in equipoise as to both theories.  When, as here, there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Further, an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death in October 1986, service connection was not in effect for any disability.  However, as noted by the Court in its November 2010 Memorandum Decision, the Board conceded in its now-vacated decision that that the Veteran's tinnitus and related psychiatric disorders including anxiety were related to the Veteran's military service.

With regard to the first theory of entitlement - that the finding of cardiopulmonary arrest due to acute myocardial infarction, as the cause of the Veteran's death, was incorrect, and that his death was actually caused by taking and/or by stopping to take prescribed medications - in support of her contentions, the appellant has submitted medical opinions which have basically concluded that because no autopsy had been performed, the death certificate findings of cardiopulmonary arrest due to acute myocardial infarction, as the cause of the Veteran's death, was speculative at best.  Further, in pursuing this theory of entitlement, VA has obtained several medical opinions, including, most recently, in response to the Court's order, a VHA opinion dated in February 2012.  In the February 2012 opinion, the VHA physician opined it was at least as likely as not (a 50% or better probability) that the Veteran's death was due to the reported abrupt withdrawal from/cessation of Xanax prior to his death.  The physician explained that literature search showed that when Tenormin and Xanax are abruptly discontinued, they produce a rebound drop in the seizure threshold that may cause seizures even in patients without a prior history of seizures.  Other symptoms include elevated blood pressure, increased respiratory rate and heart rate.  The examiner stated further that the combination of elevated  blood pressure, increased respiratory rate and heart rate obviously increase cardiac workload and demand, which may not be adequately met under conditions of severe coronary artery disease, leading to supply/demand mismatch.  Severe supply/demand mismatch may lead to myocardial necrosis, myocardial infarction and ultimately, cardiac arrest.  

The Board acknowledges that in the VHA physician's opinion of February 2012, the physician noted being unable to find any direct documentation that the Veteran's Xanax prescription was not refilled or that he had stopped taking Xanax prior to his death.  The Board also finds that the evidence of record does not clearly or definitively show that the Veteran abruptly stopped taking Xanax prior to his death.  In this regard, the Board notes that the appellant's attorney has basically posited a detailed potential scenario involving the Veteran's medication intake prior to his death; however, the Board also notes that the medical record, dated just prior to the Veteran's death, notes that the Veteran was taking Xanax "PRN" (as needed).  Nonetheless, the Court found that the appellant had always contended that the Veteran's death was due to the abrupt withdrawal from Xanax.  See November 2010 Court Memorandum Decision, page 6.  The Court noted further that the record contained evidence that (1) the abrupt withdrawal of Xanax is known to result in heart problems, including seizures that lead to cardiopulmonary arrest, the listed cause of the Veteran's death; (2) the Veteran's prescription for Xanax had not been refilled; and (3) the Veteran's death occurred shortly after his prescription for Xanax expired and according to the appellant's testimony, the Veteran stopped taking the medication and experienced seizures and palpitations.  The Court asserted that none of these facts were considered in a November 2005 medical opinion relied upon by the Board.  The Board was instructed to obtain a medical opinion from a qualified physician to review the claims folder, medical history and the Court's decision and provide an opinion that addresses the issue raised by the appellant.

Thus, in considering the appellant's statements, along with the lay and medical evidence of record including the VHA physician's positive opinion cited above, the Board finds that there exists an approximate balance of evidence for and against the cessation/withdrawal of medication as a theory of entitlement for service connection for the cause of the Veteran's death.  

Finally, the Board does acknowledge a recently raised alternate theory of entitlement regarding the Veteran's presumed exposure to herbicides.  In that regard, in June 2012, the appellant's attorney raised a new theory of entitlement to service connection for the cause of the Veteran's death.  The representative essentially argued alternatively, on the appellant's behalf, that the finding on the Veteran's death certificate was accurate, and that as noted on the death certificate, the Veteran's fatal cardiopulmonary arrest was caused by acute myocardial infarction, which was due to his presumptive exposure to Agent Orange or other herbicides during his service in Vietnam.  

To the extent that the appellant has alleged that the cause of the Veteran's death may be linked to his exposure to herbicide agents during his period of active service, the Board notes that VA regulations provide that a veteran who had active military, service in the Republic of Vietnam, during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Several diseases are deemed associated with herbicide exposure, under current VA law, and these diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).  During the pendency of this appeal 38 C.F.R. § 3.309(e) was amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating a claim for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.

With regard to Vietnam, the Board initially notes that the Veteran's service records that are in the claims folder do not clearly show his service in Vietnam.  The record reflects that the RO attempted to verify all of the Veteran's service, but was unable to do so.  In this regard, there are several DD Form 214's of record, however, there is no DD Form(s) 214 for the period from August 9, 1967 to June 11, 1973.  However, the appellant recently submitted copies of old letters, including copies of envelopes, one with an August 1972 postmark, which she contends are from the Veteran, in which he wrote to her that he was in Vietnam temporarily.  Additionally, the appellant has pointed to a buddy statement, dated in October 1992, in which a fellow service member, P.A.Y., reported he served with the Veteran at the Naval Air Station Quonset Point from early 1971 until late 1973, and that in the late summer of 1972 they performed temporary duty with Fleet Tactical Support Squadron 50 (VRC-50) at the Naval Air Station Cubi Point, Republic of the Philippines, and at the Naval Support Activity, Danang, Republic of South Vietnam.  P.A.Y. indicated that this duty was for a period of about three months, and more than half of which was spent in Vietnam.  Finally, the appellant submitted a photocopy of an Installation Identity Card (MACV Form 1128, 31 July 71), which shows that the Veteran's unit was "VRC-50 DET DANANG" and their installation was "FASU DANANG RVN".  

Thus, the Board notes that based on the foregoing, it appears that the Veteran's active service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A) ; 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.313(a) (2011).  Given this underlying fact has been established in regard to the circumstances of the Veteran's service, his presumed herbicide exposure is recognized and conceded.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, although the Board notes that prior to the Veteran's death, while he was treated for tachycardia, the record does not show that he had, or was treated for, heart disease.  However, the death certificate indicates that the Veteran's fatal cardiopulmonary arrest was due to acute myocardial infarction.  In this regard, the February 2012 VHA physician indicated that, without an autopsy, he could only speculate that the Veteran's death may have been caused by underlying coronary artery disease, which had not been diagnosed, and also noted that the medications prescribed to the Veteran for "anxiety and tachycardia", including Xanax and Tenormin, may have suppressed his cardiac symptoms by reducing his cardiac workload and demand.  In short, coronary artery disease may have been masked by the Veteran's incidental therapy with Xanax and Tenormin for "anxiety and tachycardia."  

Thus, in considering the death certificate, along with the VHA physician's opinion, the Board concludes that the evidence is in equipoise as to whether the Veteran's fatal cardiopulmonary arrest was due to acute myocardial infarction.  Likewise, since ischemic heart disease is defined as including acute myocardial infarction and is included amongst those conditions deemed to have a presumptive relationship to exposure to herbicides, a favorable decision would appear warranted on this basis.  See also, 75 Fed. Reg. 53, 202 (August 31, 2010) (as to effective dates, notice accompanying the issuance of the final August 31, 2010 rule, in pertinent part, specifically notes the provisions of 38 C.F.R. § 3.816 (Awards under the Nehmer Court Orders (Nehmer v. U.S. Department of Veterans Affairs, No. CV-86- 6160 THE (N.D. Cal.) for disability or death caused by a condition presumptively associated with herbicide exposure) apply to the newly covered diseases, to include coronary artery disease)  However, as the Board is granting the claim on a direct service connection basis, no further discussion is warranted in this regard.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


